Citation Nr: 0216146	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active military service from November 1962 to 
November 1964.  The DD Form 214 and his personnel records 
reflect that he had no foreign service.  

This appeal is from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, denying the veteran's claim of 
entitlement to service connection for psychiatric disability, 
to include PTSD.  


FINDING OF FACT

Psychiatric disability was not manifested during service, a 
psychosis was initially manifest many years after service 
discharge, and there is no confirmed diagnosis of PTSD or 
stressor exposure which may be related to service.  


CONCLUSION OF LAW

Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by service, and a psychosis may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 U.S.C.A. §§ 5103A, and 5107 
(effective November 9, 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that stressor exposure, consisting of a 
sexual attack by an instructor at the induction center, has 
caused psychiatric disability for which a grant of service 
connection is warranted.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During development of the evidence to support the claim in 
November 1998 the RO noted that the veteran had called to 
inform that his VA medical records from his treatment in 
Florida had been transferred to the VA Medical Center, 
Milwaukee.  The RO assured the veteran in a letter that the 
records had been requested and evidence in the claims folder 
supports this.  The veteran was informed that if he had any 
question whatsoever he could call the toll free phone number 
provided him for that purpose.  The veteran also reported 
that month that he had no private psychiatric treatment 
reports in his possession.  

In April 1999 the RO provided the veteran a statement of the 
case (SOC) reflecting that bipolar disorder was not of 
service origin and there was no diagnosis of PTSD which might 
be related to service thus rendering the claim not well 
grounded.  He was advised of assistance that was available to 
him from VA in developing his claim, the applicable law and 
regulations pertaining to claims of service connection, and 
the reasons and bases for the decision made in his claim.  
Later that month, the veteran reported on VA Form 9 that he 
had kept the assault in service a secret confiding only in a 
priest who is now deceased, and his father, also deceased, 
who told his mother.  The veteran identified the individual 
who he claimed assaulted him and requested development of the 
evidence to help him support his claim.  He also requested a 
travel board hearing before a member of the Board sitting at 
the RO.  

In July 1999, the veteran was provided a supplemental 
statement of the case (SSOC) reflecting that the claim 
remained not well grounded in the absence of a diagnosis of 
PTSD.  The veteran was provided similar information in a SSOC 
in July 2000.  

In a deferred rating decision of January 2001, the RO 
developed the claim under the VCAA obtaining a roster of 
personnel assigned to the reception station, and obtaining VA 
treatment records and preparing to obtain private treatment 
records.  Following this additional development of the 
evidence, the RO issued a SSOC in June 2002 informing the 
veteran of the impact of the VCAA on his claim and that 
consideration of whether the claim was well grounded or not 
had been abolished.  He was reminded that in April 2001 he 
was requested to authorize release of private medical 
treatment records from eight private health care providers 
but that no response to the request had been received.  He 
was informed that the individual named as the perpetrator of 
the attack was not shown on the relevant unit roster during 
the period identified by the veteran, May to July 1963.  He 
was reminded that he had been requested to respond if the 
incident might have occurred during a different time period, 
but no reply had been received from him.  The veteran was 
also informed that service connection for psychiatric 
disability continued to be denied in the absence of a 
diagnosis of such disability related to service, including 
the fact that there continued to be no diagnosis of PTSD.  He 
was informed of the evidence which had been reviewed and that 
the claim had been readjudicated under the VCAA.  The veteran 
was informed of the current pertinent law and regulations, 
VA's duty to assist in development of the claim, including 
what evidence VA would attempt to obtain and what 
responsibilities the veteran had in this regard.  

The veteran responded in June 2002 on VA Form 21-4138 
informing the RO that he had difficulty with providing the 
date of the attack but that it was approximately when 
President Kennedy was assassinated.  

In October 2002 the veteran was scheduled for the travel 
board hearing before a member of the Board sitting at the RO 
which he had requested in his substantive appeal.  He failed 
to report for the hearing and no explanation for this failure 
to report has been submitted.  

Later in October 2002, the RO informed the veteran that his 
appeal had been certified to the Board of Veterans' Appeals 
and his VA records were being transferred there.  He was 
informed that he still had 90 days from the date of the 
letter, to ask to appear personally before the Board and give 
testimony concerning his appeal, and that he could send the 
Board additional evidence concerning his appeal.  He was 
informed not to send any new evidence or a request for a 
hearing or to appoint or change a representative to the RO, 
but rather to send them directly to the Board at an address 
which was provided to him in the letter.  He was further 
informed that if had any questions about any matter he should 
consult his representative or see 38 C.F.R. § 20.1304 (2001).  
He was also provided a toll free telephone number should he 
have any question whatsoever or need any type of assistance.  

In November 2002 the representative made written arguments to 
the Board in support of the claim on the merits.  

Through these documents described herein the veteran has been 
informed of the types of evidence necessary to support his 
claim, how it could be obtained, what assistance is available 
to the veteran, the applicable law and regulations, and why 
the decision was made.  Also in this regard, the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing a claim, he or she cannot passively wait for it in 
those circumstances where he or she may or should have 
evidence that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  The veteran was non 
responsive to two requests for assistance regarding 
development of the evidence.  Also, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  

Further, any deficiencies in initial communication with the 
veteran, such as regarding whether the claim was well-
grounded or not, which occurred as the VCAA was being 
implemented, were rectified subsequently through information 
furnished to the veteran by the RO.  Hence, the Board finds 
that it may consider the merits of the claim without 
prejudice to the veteran.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the Board will itself apply the current 
standard of review set forth below in evaluating the 
veteran's claim.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  There are numerous VA medical records on file which 
do not include a diagnosis of PTSD.  In these circumstances 
there was no appropriate reason for scheduling an examination 
in the absence of confirmation of a stressor or a diagnosis 
of PTSD.  In the circumstances the RO was not required to 
schedule a compensation examination when there was no 
diagnosis of PTSD and the claimed in-service stressor was not 
confirmed.  

In sum, the veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  On 
the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  


Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Pertinent law and regulations 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including a psychosis, when 
such is manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309(a) (2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2001)).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" diagnosis 
of PTSD is no longer a requirement.  See 64 Fed. Reg. 32807- 
32808 (1999).  

Further, the regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52695-52702 (1996).  The regulations required 
the use of the Fourth Edition of the DSM (DSM-IV) in 
evaluating mental disorders.  In particular, DSM-IV no longer 
requires that a stressor be an event that is outside the 
range of human experience and markedly distressing to almost 
anyone.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d); see 
also 38 U.S.C.A. § 1154(b) (West 1991).  If the VA determines 
that the veteran did not engage in combat, lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, there must be credible supporting 
evidence.  The credible supporting evidence is not limited to 
service department records, but can be from any source.  See 
YR v. West, 11 Vet. App. 393, 397 (1998) (citations omitted); 
see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  


Factual Background

The veteran has reported a specific event during service 
which he argues is a stressor warranting a diagnosis of PTSD 
related to his active military service.  He has named the 
alleged perpetrator in the claimed sexual assault.  He 
further argues that he has been told that he has a diagnosis 
of PTSD.  

Initially, the service medical records are negative for 
psychiatric complaints or findings.  The veteran's 
psychiatric system was normal on the separation medical 
examination in October 1964.  

The veteran's personnel records reflect that he was assigned 
to Fort Leonard Wood, Missouri, which he claims is where the 
sexual assault occurred, from April 1963 to April 1964.  
During this time his conduct and efficiency ratings were 
excellent and he received a Good Conduct Medal in October 
1964.  

Records from Cardiology Associates and St. Luke's Hospital 
reflect that a myocardial infarction was diagnosed during the 
veteran's hospitalization in November and December 1986.  

When the veteran filed claims for compensation benefits for 
depression in September 1990 he reported no treatment 
subsequent to service.  A VA medical certificate, dated in 
September 1990, reflects that the veteran had a history of 
ethanol abuse and that he had been in several treatment 
programs, the last of which was 4 to 5 years earlier.  The 
impression was alcohol dependence, rule out anxiety disorder.  
In December 1990 the veteran reported being unable to defray 
local doctor fees.  

It was not until July 1998 that the veteran requested 
reopening his claim for service connection reporting that he 
was the victim of sexual trauma in service.  He related that 
he had been holding this inside himself for many years and 
was now able to confront the matter by adding it to his 
claim.  He reported treatment by the VA.  

Treatment reports for the 1990's to the present reflect 
ongoing psychiatric treatment predominantly for bipolar 
disorder, but there have also been diagnoses of adjustment 
disorder with and without depressed mood, personality 
disorder and substance abuse, including by history.  
Unemployment since 1986 has been reported by the veteran and 
treatment reports utilized by the Social Security 
Administration relating to a claim for disability benefits 
are included in the veteran's VA claims folder.  

When the veteran was hospitalized by the VA from January to 
February 1993, the veteran reported that his problems began 
in 1986 with the deaths of his father and fiancée, his own 
myocardial infarction, and his seventh DUI charge in a matter 
of four to five months.  

In August 1998 the veteran submitted probably the most 
complete recapitulation of the event in service which he 
views as the stressor causing his current psychiatric 
disability.  The veteran's story has remained consistent 
through the years and is basically that he became very drunk 
in May 1963 or later; that he was awakened by being sexually 
assaulted anally and orally; that Spec. 4 P. who gave 
orientation talks at Fort Leonard Wood was the individual who 
was the perpetrator; and that the veteran was too embarrassed 
and/or proud to report the incident to anyone after it 
occurred.  The veteran reported just being happy to be 
transferred from the unit after which he repressed the 
incident.  The veteran has also consistently reported that he 
told only his father and a preacher who are both now 
deceased, but that his father told his mother about the 
assault.  

In an August 1998 statement, the veteran's mother certified 
that in 1964 or 1965 her husband told her of a talk he had 
had with their son during which the veteran revealed that he 
had been molested by a higher ranking soldier in service, and 
that she recalled the veteran being quiet and acting kind of 
strange upon his return from the service.  

Attempts by the RO to obtain from the service department a 
roster of personnel assigned to the reception station at Fort 
Leonard Wood from May 1963 to April 1964 regarding the 
alleged perpetrator and the veteran were not successful.  


Analysis

A psychiatric disorder was not shown present during service 
or for many years thereafter.  A psychosis was not manifest 
within a year of the veteran's service discharge.  No 
clinician has provided a link between any of the psychiatric 
disorders initially shown many years after service and the 
veteran's service.  In addition, the records include no 
diagnosis of PTSD.  Further, in order to award a grant of 
service connection there must be verified stressor exposure 
to support the diagnosis.  Here, there is no support for the 
claimed stressor.  

The veteran has provided a single event which he argues 
constitutes a stressor.  He maintains that he did not mention 
this event, a claimed sexual assault, on any medical visit 
for so many years because he maintains that he was too 
embarrassed or proud to admit it and it was something that 
was not easily revealed in the previous cultural climate.  
His personnel records reflect excellent conduct and 
efficiency during the time he served at Fort Leonard Wood.  
The fact that he served there during the time in question is 
not at issue.  He was there, but whether the alleged 
perpetrator was also there is not crucial to the issue before 
the Board.  The reason for this is that even if the 
individual was assigned to the same unit or even the same 
barracks does not serve to support the veteran's claim.  The 
mere fact that someone was present simultaneously at that 
location does not substantiate that the alleged assault 
occurred during that time.  The primary factors against the 
claim for service connection for PTSD are the absence of a 
diagnosis of PTSD and the unavailability of credible support 
that the incident occurred.  Here, there is an allegation 
without substantiation.  Commingled with the absence of 
objective support is that the veteran had problems with 
substance abuse following service and that there have been 
other psychiatric diagnoses which impact on the situation.  
In any event, there has been no objective support presented 
for the veteran's assertion that the claimed stressor 
occurred.  The Board has not requested further evidentiary 
development regarding the named specialist was assigned to 
Fort Leonard Wood during the time in question because even if 
the individual accused by the veteran to be the perpetrator 
was at the identified induction station at the stated time is 
not dispositive of the matter.  The presence of the claimed 
individual at the post during the time in question is not the 
equivalent of credible support that the claimed stressor 
event occurred.  That required credible support for the 
stressor and the absence of a diagnosis of PTSD are both 
lacking here.  

The primary factor against a grant of service connection for 
PTSD remains the absence of a diagnosis of PTSD and the lack 
of support for the stressor exposure alleged by the veteran 
to have occurred during his active military service which he 
claims resulted in PTSD.  He is not shown to have engaged in 
combat with the enemy.  It is not even shown that he had any 
foreign service.  Based on the objective evidence this means 
that his statement alone cannot be accepted as support that 
the stressor occurred.  Credible supporting evidence is 
required here.  

Inasmuch as VA has determined that the veteran did not engage 
in combat, his lay testimony, by itself, as that of his 
mother, is not sufficient to establish the occurrence of the 
alleged stressor.  It is well-established that laypersons 
without medical training, such as the veteran and his mother, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and their opinions 
are entitled to no weight.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  Also the veteran's accounts of what physicians 
purportedly said regarding any matter associated with the 
claim, such as that he has PTSD, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence 
to support the claim.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Instead, there must be credible supporting 
evidence.  It is true as argued by the representative that 
the credible supporting evidence is not limited to service 
department records, but can be from any source.  See YR v. 
West, 11 Vet. App. 393, 397 (1998) (citations omitted); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The claim 
for service connection for PTSD fails here for the reasons 
stated.  Entitlement to service connection for PTSD must be 
denied because there is no credible support for the 
occurrence of an alleged stressor and no diagnosis of PTSD.  

Inasmuch as the objective evidence reflects that psychiatric 
disability was not shown present during service, that a 
psychosis was not manifested within a year of service 
termination, and service connection for PTSD is not 
warranted, there is no appropriate basis for a grant of 
service connection for any psychiatric disability in this 
case.  

The Board has considered the potential applicability of the 
doctrine of reasonable doubt to the facts of this case, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Further discussion supporting this is provided in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for psychiatric disability, to include 
post-traumatic stress disorder, is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

